DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 & 03/20/22 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,187,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 of U.S. Patent No. 11,187,575 is anticipated the claims 1-20 of claimed invention of the present invention.
Regarding claim 1; Claim 1 lines 1-11 and 20-27 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 2; Claim 1 lines 12-19 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 3; Claim 1 lines 20-25 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 4; Claim 2 lines 1-3 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 5; Claim 7 lines 1-15 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 6; Claim 3 lines 1-3 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 7; Claim 4 lines 1-6 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 8; Claim 5 lines 1-3 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 9; Claim 6 lines 1-3 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 10; Claim 8 lines 1-3 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 11; Claim 9 lines 1-3 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 12; Claim 10 lines 1-2 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 13; Claim 11 lines 1-2 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 14; Claim 12 lines 1-10 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 15; Claim 22 lines 1-18 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 16; Claim 23 lines 1-5 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 17; Claim 24 lines 1-2 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 18; Claim 1 lines 1-14 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 19; Claim 25 lines 1-7 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.
Regarding claim 20; Claim 26 lines 1-15 of U.S. Patent No. 11,187,575 discloses all of feature of claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chance et al (US Patent No. 5,853,370) in view of Yamanaka et al (US 2007/0038116).
Regarding claim 1; Chance et al discloses an optical measurement system comprising: 
a wearable assembly (helmet @ figures 1, 7, and 7A-7B) configured to be worn by a user (head 14 @ figures 1 and 7) and comprising a plurality of modules (optical modules 12 @ figures 7 and 7A-7B) each configured to fit within a different slot (figures 7A-7B) of the wearable assembly (helmet figures 1, 7, and 7A-7B), 
the plurality of modules (optical modules 12 @ figures 7 and 7A-7B) including a first module (12A @ figure 2) that comprises: 
a first light source and a second light source (S1-S12 @ figure 2) each configured to emit light directed at a target (col. 1 lines 30-32: e.g., human brains), and 
a first set of detectors (D1-D4 @ figure 2) configured to detect arrival times for photons of the light emitted by the first and second light sources (S1-S12 @ figure 2) after the light emitted by the first and second light sources (S1-S12 @ figure 2) is scattered by the target (col. 1 lines 30-32: e.g., human brains and col.5 lines 55-64: e.g., producing an image from a volume of light-scattering tissue of a living subject); 
wherein the first light source (S1-S12 @ figure 1) is configured to emit light having a first wavelength, the second light source (S2-S12 @ figure 2) is configured to emit light having a second wavelength different than the first wavelength (col.5 lines 41-45: e.g., The light sources produce relatively long light pulses and the instrument functions according to continuous wave spectroscopy, preferably the imaging instrument being constructed to take and employ readings at least at two different wavelengths). See figures 1-7
Chance et al discloses all of feature of claimed invention except for a ratio of a total number of the detectors of the first module to a total number of the light sources of the first module is at least two to one. However, Yamanaka et al teaches that it is known in the art to provide a scattering medium measuring apparatus (figures 1-2) comprising a ratio of a total number of the detectors (photodetectors 61, 71, 81, 91 @ figure 2) of the first module to a total number of the light sources (11, 12 @ figure 2) of the first module is at least two to one (2:1 @ figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical measurement system of Chance et al with a ratio of a total number of the detectors of the first module to a total number of the light sources of the first module is at least two to one as taught by Yamanaka et al for the purpose of improving the signal to noise and reducing the impact of noise and ambient light.
Regarding claim 2; Chance et al  discloses the plurality of modules (optical modules 12 @ figures 7 and 7A-7B) further includes a second module (12 @ figures 7 and 7A-7B) that comprises: a third light source and a fourth light source (S1-S12 @ figure 2) each configured to emit light directed at the target (col. 1 lines 30-32: e.g., human brains and col.5 lines 55-64: e.g., producing an image from a volume of light-scattering tissue of a living subject), and a second set of detectors (D1-D4 @ figure 2) configured to detect arrival times for photons of the light emitted by the third and fourth light sources (S1-S12 @ figure 2) after the light emitted by the third and fourth light sources (S1-S12 @figure 2) is scattered by the target (col. 1 lines 30-32: e.g., human brains and col.5 lines 55-64: e.g., producing an image from a volume of light-scattering tissue of a living subject).
Regarding claim 3; Chance discloses the third light source (S1, S3 @ figure 2) is configured to emit light having the first wavelength; and 29KERN-102US01-CON01 the fourth light source (S2, S4 @ figure 2) is configured to emit light having the second wavelength (col.5 lines 41-45: e.g., The light sources produce relatively long light pulses and the instrument functions according to continuous wave spectroscopy, preferably the imaging instrument being constructed to take and employ readings at least at two different wavelengths).
Regarding claim 4; Chance et al discloses the first and second modules (12 @ figures 7 and 7A-7B) are configured to be removably attached to the wearable assembly (helmet figures 1, 7, and 7A-7B).
	Regarding claim 5; Chance et al discloses all of feature of claimed invention except for the first set of detectors is configured to detect arrival times for photons of light emitted by the first light source; the second set of detectors is configured to detect arrival times for photons of light emitted by the third light source; and a positioning of the first and second modules within the wearable assembly causes one or more detectors included in the first set of detectors to also to detect arrival times for the photons of the light emitted by the third light source and one or more detectors included in the second set of detectors to also detect arrival times for the photons of the light emitted by the first light source. However, Yamanaka et al teaches that it is known in the art to provide However, Yamanaka et al teaches that it is known in the art to provide first module (1A @ figure 4) comprising a first light source (100 @ figure 4) configured to emit light directed at a target (SM @ figure 2) and a first set of detectors (101-104 @ figure 4) configured to detect arrival times for photons of the light (L11, L12 @ figure 2) emitted by the first light source (100 @ figures 1-2 and 4); and second module (2A @ figure 4) comprising a third light source (200 @ figure 4) configured to emit light directed at the target (SM @ figure 2) and a second set of detectors (201-204 @ figure 4) configured to detect arrival times for photons of the light (L21, L22 @ figure 2) emitted by the second light source (200 @ figure 4), wherein a positioning of the first and second modules (1, 2 @ figures 1-2 and 18) in the slots of the headgear (figures 7a-7c) are configured to cause one or more detectors (41 @ figure 18) of the first set of detectors (figures 7b-7c and 18) of the first module (1 @ figure 18) to also detect arrival times for the photons of the light emitted by the third light source (21 @ figure 18); and one or more detectors (41 @ figure 18) of the second set of detectors of the second module (2 @ figure 18) to detect arrival times for the photons of the light emitted by the first light source (11 @ figure 18). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical measurement system of Chance et al with above limitation as taught by Yamanaka et al for the purpose of improving the signal to noise ratio and reducing the impact of noise and ambient light.
	Regarding claim 6; Chance et al discloses all of feature of claimed invention except for the first set of detectors of the first module includes at least two detectors. However, Yamanaka et al teaches that it is known in the art to provide the first set of detectors (61,71 @ figures 1-2) of the first measuring module (1 @ figure 1) includes at least two detectors (61, 71 @ figures 1-2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical measurement system of Chance et al with above limitation as taught by Yamanaka et al for the purpose of improving the signal to noise ratio and reducing the impact of noise and ambient light.
	Regarding claim 7; Chance et al discloses all of feature of claimed invention except for the first light source is located at a center region of a surface of the first module; and detectors included in the first set of detectors are distributed around the first light source on the surface of the first module. However, Yamanaka et al teaches that it is known in the art to provide the first light source (100 @ figure 4) is located at a center region of a surface of the first module (1A @ figure 4); and detectors included in the first set of detectors (101, 102, 103, 104 @ figure 4A) are distributed around the first light source (100 @ figure 4) on the surface of the first module (1A @ figure 4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical measurement system of Chance et al with above limitation as taught by Yamanaka et al for the purpose of improving the signal to noise ratio and reducing the impact of noise and ambient light.
	Regarding claim 8; Chance et al discloses all of feature of claimed invention except for the detectors included in the first set of detectors are all equidistant from the first light source. However, Yamanaka et al teaches that it is known in the art to provide the detectors included in the first set of detectors (101, 102, 103, 104 @ figure 4A) are all equidistant from the first light source (100 @ figure 4A). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical measurement system of Chance et al with above limitation as taught by Yamanaka et al for the purpose of improving the signal to noise ratio and reducing the impact of noise and ambient light.
	Regarding claim 9; Chance et al discloses all of feature of claimed invention except for the first light source is located away from a center region of a surface of the first module. However, Yamanaka et al teaches that it is known in the art to provide the first light source (100 @ figure 4A) is located away from a center region of a surface of the first module (1A @ figure 4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical measurement system of Chance et al with above limitation as taught by Yamanaka et al for the purpose of improving the signal to noise ratio and reducing the impact of noise and ambient light.
	Regarding claims 10-11; Chance et al discloses further comprising a processing unit (30, 40 @ figure 1) configured to perform an operation based on the detected arrival times, wherein the performing of the operation comprises generating at least one histogram based on the detected arrival times (col.3 line 65 to col.4 line 13: e.g., the spectrophotometer includes a light source means that is constructed to generate pulses of radiation of the wavelength, the pulses having duration on the order of a nanosecond or less, the detector means being constructed to detect over time photons of modified pulses that have migrated in the tissue from the input ports, an analyzer, connected to the detector means, adapted to determine a change in the pulse waveform shape of the detected pulses relative to the introduced pulses, at the wavelength, and the processor being constructed and arranged to create the image data set based on the determined pulse waveform change).
Regarding claims 12-13; Chance et al discloses the processing unit (20, 30, 40 @ figure 1) is included (directly connected) or not included (not connected or removably) in the wearable assembly (helmet @ figure 7) in the head (14 @ figure 1).
Regarding claim 14; Chance et al discloses all of feature of claimed invention except for each detector in the plurality of detectors comprises: a photodetector configured to generate a photodetector output pulse in response to detecting a photon of the light; and a time-to-digital converter configured to record a timestamp symbol in response to an occurrence of the photodetector output pulse, the time stamp symbol representative of an arrival time for the photon. However, Yamanaka et al teaches that it is known in the art to provide each detector (61 @ figures 1-2) in the plurality of detectors (61, 71, 81, 91 @ figures 1-2) comprises: a photodetector (61 @ figures 1-2) configured to generate a photodetector output pulse (figures 1-2) in response to detecting a photon of the light (L11 @ figure 2); and a time-to-digital converter (A/D converter 63 @ figure 1) configured to record a timestamp symbol in response to an occurrence of the photodetector output pulse, the timestamp symbol representative of an arrival time for the photon (figures 3 and 17). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical measurement system of Chance et al with above limitation as taught by Yamanaka et al for the purpose of improving the signal to noise ratio and reducing the impact of noise and ambient light.

	Regarding claim 15; Chance et al discloses an optical measurement system comprising: 
a plurality of light sources (S1-S12 @ figure 2) including first light sources (S1-S4 @ figure 2) and second light sources (S5-S8 @ figure 2) each configured to emit light directed at a target (col. 1 lines 30-32: e.g., human brains and col.5 lines 55-64: e.g., producing an image from a volume of light-scattering tissue of a living subject), wherein the first light source (S1-S4 @ figure 2) is configured to emit light having a first wavelength and the second light source (S5-S8 @ figure 2) is configured to emit light having a second wavelength different than the first wavelength (col.5 lines 41-45: e.g., The light sources produce relatively long light pulses and the instrument functions according to continuous wave spectroscopy, preferably the imaging instrument being constructed to take and employ readings at least at two different wavelengths); 
a plurality of detectors (D1-D4 @ figure 2) including a first set of detectors (D1, D2 @ figure 2) configured to detect arrival times for photons of the light emitted by the first (S1-S4 @ figure 2) and second light sources (S5-S8 @ figure 2); and 31KERN-102US01-CON01
a processing unit (30, 40 @ figure 1) configured to perform an operation based on the detected arrival times (col.3 line 65 to col.4 line 13: e.g., the spectrophotometer includes a light source means that is constructed to generate pulses of radiation of the wavelength, the pulses having duration on the order of a nanosecond or less, the detector means being constructed to detect over time photons of modified pulses that have migrated in the tissue from the input ports, an analyzer, connected to the detector means, adapted to determine a change in the pulse waveform shape of the detected pulses relative to the introduced pulses, at the wavelength, and the processor being constructed and arranged to create the image data set based on the determined pulse waveform change). See figures 1-7 
Chance et al discloses all of feature of claimed invention except for a ratio of a total number of the detectors of the first module to a total number of the light sources of the first module is at least two to one. However, Yamanaka et al teaches that it is known in the art to provide a scattering medium measuring apparatus (figures 1-2) comprising a ratio of a total number of the detectors (photodetectors 61, 71, 81, 91 @ figure 2) of the first module to a total number of the light sources (11, 12 @ figure 2) of the first module is at least two to one (2:1 @ figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical measurement system of Chance et al with a ratio of a total number of the detectors of the first module to a total number of the light sources of the first module is at least two to one as taught by Yamanaka et al for the purpose of improving the signal to noise and reducing the impact of noise and ambient light.
	Regarding claim 16; Chance et al discloses further comprising: a wearable assembly (helmet @ figures 1, 7, and 7A-7B) configured to be worn by a user (head 14 @ figures 1, 7, and 7A-7B); wherein the light sources (S1-S12 @ figure 2) and the detectors (D1-D4 @ figure 2) are included in the wearable assembly (12A @ figure 2).
	Regarding claim 17; Chance et al discloses the processing unit (40 @ figure 1) is included in the wearable assembly (12 @ figure 1).
	Regarding claim 18; Chance et al discloses the plurality of light sources (S1-D12 @ figure 2) further includes third light sources (S2, S4, S10, S12 @ figure 2) and fourth light sources (S6, S8, S9, S11 @ figure 2) each configured to emit light directed at the target (col. 1 lines 30-32: e.g., human brains and col.5 lines 55-64: e.g., producing an image from a volume of light-scattering tissue of a living subject), wherein the third light source (S2, S4, S10, S12 @ figure 2) is configured to emit light having the first wavelength and the fourth light source (S6, S8, S9, S11 @ figure 2) is configured to emit light having the second wavelength (col.5 lines 41-45: e.g., The light sources produce relatively long light pulses and the instrument functions according to continuous wave spectroscopy, preferably the imaging instrument being constructed to take and employ readings at least at two different wavelengths); and the plurality of detectors (D1-D4 @ figure 2) further includes a second set of detectors (D3, D4 @ figure 2) configured to detect arrival times for photons of the light emitted by the third (S2, S4, S10, S12 @ figure 2) and fourth light sources (S6, S8, S9, S11 @ figure 2).
	Regarding claim 19; Chance et al discloses the wearable assembly (helmet @ figures 7 and 7A-7B having three optical modules) comprises: a first module (12 @ figure 7 and 7A) and a second module (12 @ figure 7 and 7A), wherein the first module (12A @ figure 2) comprising the first and second light sources (S1-S12 @ figure 2) and the first set of detectors (D10D4 @ figure 2); and a second module (12A @ figures 2 and 7-7A) physically distinct from the first module (12 @ figures 7 and 7A) and the second module (12A @ figures 2 and 7-7A) comprising the third and fourth light sources (S1-S12 @ figure 2) and the second set of detectors (D1-D4 @ figure 2).
	Regarding claim 20; Chance et al discloses the first and second modules (12 @ figures 7 and 7A) are configured to be removably attached to the wearable assembly (helmet @ figures 1 and 7-7A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Sarussi et al (US 2018/0020960) discloses a device for measuring biological properties of an examined tissue, the device comprising at least one light source configured and operable to illuminate the examined tissue; and a light detector located at a same side of said examined tissue and configured and operable to receive light components of said one or more wavelengths reflected from the examined tissue and to generate measurement data indicative thereof.
2) Basu (US 2015/0057511) discloses an optical proximity sensor assembly includes an optical proximity sensor with an IR LED emitting light having an infrared wavelength, an IR photo detector sensitive to the infrared wavelength, an optical barrier blocking direct light rays from the LED to the IR photo detector and permitting reflected light rays to reach the at least one photo detector.
3) Chance (US 2005/0228291) discloses imaging and qualitative or quantitative characterization of biological tissue using visible or infra-red radiation, and more particularly to imaging and characterization of brain tissue.
4) Giannini et al (US Patent No. 5,088,493) discloses multiple wavelength light spectrophometer for non-invasive monitoring of a body organ in vivo comprising: a single pulsed light source, optical fibers for transmitting to and receiving the infrared radiation from the organ, a radiation detector capable of branching received radiation into several different wavelengths, an amplifier, and a data acquisition system including a microprocessor capable of compensating for light diffusion effects by employing a specific algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 21, 2022


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886